         Case 1:20-cv-11283-ADB Document 4-1 Filed 07/08/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS



 PRESIDENT AND FELLOWS OF
 HARVARD COLLEGE; and
 MASSACHUSETTS INSTITUTE OF
 TECHNOLOGY,

               Plaintiffs,

        v.

 UNITED STATES DEPARTMENT OF
                                                       Civil Action No. 1:20-cv-11283
 HOMELAND SECURITY; U.S.
 IMMIGRATION AND CUSTOMS
 ENFORCEMENT; CHAD F. WOLF, in his
 official capacity as Acting Secretary of the
 United States Department of Homeland
 Security; and MATTHEW ALBENCE, in his
 official capacity as Acting Director of U.S.
 Immigration and Customs Enforcement,

               Defendants.


                  [PROPOSED] TEMPORARY RESTRAINING ORDER

       The Court hereby ORDERS Defendants to refrain from implementing their July 6,

2020 Directive, and to refrain from promulgating any rule implementing the policy set out in

that document, for fourteen days. The Court further ORDERS Defendants to continue to

comply with ICE’s March 13 Guidance.

       SO ORDERED.



                                              ________________________________________
                                              United States District Judge
 Boston, Massachusetts
 Date:
